DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on October 29, 2020, claims 1, 3, 6, 8-10, 12, 14-15, 17-20 are now pending for examination in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 3, 6, 8-10, 12, 14-15, 17-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below, on Claim Rejections - 35 USC 101 accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").

Step 1. in accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claim(s) 1, 3, 6-9 and 19), and device (claim 10, 12, 14-15 and 17-18 and 20) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.

Step 2A. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of data simplifications, which falls into the "Mathematical Concepts" group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recites the abstract idea of determining a probability, which falls within the abstract idea of mathematical relationships, formulas, and calculations. It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The recitation of generic computer components does not negate that the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1. (Previously Presented) A method comprising: obtaining data from a data source at an asset, wherein the data comprises a time dimension and a data dimension; determining whether a data logging trigger is satisfied; and when the data logging trigger is satisfied, performing a dataset simplification algorithm on the data to save one or more points of the data in a simplified set of data composed of fewer points; wherein it is determined that the data logging trigger is satisfied by determining that a recently obtained point of the data is distant, along the data dimension, from a trend line extrapolated from two or more previously saved points that were saved in one or more previous simplified 
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to storing values, from a computer, a processor, a computer program product (claims 1 and 10). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant's specifications paragraph [0136], “FIG. 20 is a block diagram of another example system 2000 for capturing a simplified set of data from an asset in accordance with a fixed estimation error data simplification process. The system 2000 is similar to the system 1900 of FIG. 19, with tracking capability integrated into an asset 2002, and with elements numbered in the “2000” series rather than the “1900” series. The system 2000 therefore includes an interface layer 2010, amemory 2008 that stores raw data 2006 and a simplified set of data 2012 (once generated), a controller 2030 that stores fixed estimation error data logging instructions 2032, threshold trigger values 2034, fixed estimation error dataset simplification instructions 2036, and threshold simplification values 2038, a communication interface 2040, and a server 2020. For further description of these elements, reference may be had to the like elements of the system 1900 of FIG. 19.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to determining, from a computer, a processor, a computer program product, through at a very high level of generality and without imposing meaningful limitation on the scope of the claim. In addition, Applicant's Specification (figs. 19-21) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element". 
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".  MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent 
• Corp. v. Active Network, Inc ...
...Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.  Dependent claims 3, 5-9, 12, 14-20, recite steps such as simplifying error  data. These steps when analyzed under Step 2A Prong I, it is determined that they amount to additional activity for mathematical and thus part of the abstract idea itself. When these steps are analyzed under Step 2A Prong I, it is determined that these steps amount to mathematical concepts and thus part of the abstract idea itself.  The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of method of mathematical concepts, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 8-10, and 12, and 187-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Pub. No. 20150224845) in view of Bolton (US Pub. No. 20130169644).

With respect to claim 1, Anderson et al. teaches a method comprising:
 
obtaining a set of data from a data source at a vehicle (Paragraph 48 discloses receive data from other vehicle control and sensing systems), wherein the data describes a property, state, or operating condition of the vehicle (Paragraph 48 discloses a system status), and wherein the set of data forms a curve having a time dimension and a data dimension (Paragraph 95 discloses instantaneous power and/or energy over time are tracked);

determining whether a data logging trigger is satisfied (Paragraph 151 discloses a trigger if the brake position or brake pressure measurement exceeds a certain threshold and the derivative of the brake position (the brake depression velocity) or the derivative of the brake pressure also exceeds a threshold);

when the data logging trigger is satisfied, performing a dataset simplification algorithm on the set of data to save one or more points of the data in a simplified set of data composed of fewer points (Paragraph 151 discloses a trigger if the brake position or brake pressure measurement exceeds a certain threshold and the derivative of the brake position (the brake depression velocity) or the derivative of the brake pressure also exceeds a threshold); a derivative is a simplification of a more complex set of data); and

transmitting the simplified set of data to a server so that the server can determine an estimated property, state, or operating condition of the vehicle associated with a fixed amount of extrapolation error (Paragraph1435 discloses a vehicle state estimator 15-700 determines a vehicle's kinematic state based on a number of sensors such as accelerometers, steering angle, vehicle velocity (wheel speed sensors, GPS, etc.) and Paragraph 1499 discloses this error map can be calibrated into an error correction map, whereby the error can be subtracted to get a more accurate reading, thereby filtering out these noise patterns),

wherein it is determined that the data logging trigger is satisfied by determining that a recently obtained point of the data is distant, along the data dimension, from a trend line extrapolated from two or more previously saved points that were saved in one or more previous simplified sets of data, in excess of a threshold amount, wherein the threshold amount is defined in the data dimension (Paragraph 1537 discloses two superimposed time traces of the sum of the consumed power for four active suspension actuators in a vehicle and Paragraph 1537 discloses The trend lines show that for a regenerative active suspension actuator, throttling by reducing gains can also reduce power consumption to the point where the longer term average is substantially zero and the plurality of actuators used for active suspension become energy neutral).  Anderson et al. does not disclose a data logging trigger
However, Bolton discloses determining whether a data logging trigger is satisfied (Paragraph 114 discloses data logging determination as parameters recorded as logged data, a preferred embodiment makes use of control algorithms in the server 150 to interpret and, more especially, anticipate client demands for related data).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Anderson et al. (active suspension system) with Bolton (telematics).  See Bolton et al. Paragraph(s) 1-24.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: telematics.  The data simplification would have allowed for trend analysis and prevented outliers from impact on the data interpreted by the system.

The Anderson et al. reference as modified by Bolton teaches all the limitations of claim 1.  With respect to claim 3, Anderson et al. teaches the method of claim 1, wherein determining whether the data logging trigger is satisfied involves:
(i)    defining the trend line (Paragraph 1537 discloses Two trendlines are also shown: 23-406 for the trace without power throttling);
(ii)    determining whether the recently obtained point is distant, along the data dimension, from the trend line, in excess of the threshold amount (Paragraph 1456 discloses thresholds defined for an instrumentation platform, weapons system, video camera platform, medical operation table, or other device that represents the target system); and
(iii)    if the recently obtained point is distant, along the data dimension, from the trend line, in excess of the threshold amount, determining that the data logging trigger is satisfied (Bolton Paragraph 114 discloses data logging determination as parameters recorded as logged data, a preferred embodiment makes use of control algorithms in the server 150 to interpret and, more especially, anticipate client demands for related data).

The Anderson et al. reference as modified by Bolton teaches all the limitations of claim 1.  With respect to claim 8, Bolton teaches the method of claim 1, wherein the data is obtained from an electronic control unit (ECU) of the asset (Paragraph 1440 discloses a vehicle ecu).


The McDonald reference as modified by Bolton teaches all the limitations of claim 1.  With respect to claim 9, Bolton teaches the method of claim 1, further comprising coupling an asset tracking device to a communication port of the asset, wherein the data is obtained from one or more of:
the communication port of the asset (Paragraph 31 discloses a communication system 133); and
a sensor of the asset tracking device (Paragraph 70 discloses a sensor).

With respect to claim 10, Anderson et al teaches a device comprising:

an interface layer (Paragraph 1445 discloses an interface) to receive a set of data from one or more data sources at a vehicle (Paragraph 48 discloses receive data from other vehicle control and sensing systems), wherein the data describes a property, state, or operating condition of the vehicle (Paragraph 48 discloses a system status), and wherein the set of data forms a curve having a time dimension and a data dimension (Paragraph 95 discloses instantaneous power and/or energy over time are tracked);

memory to store the set of data (Paragraph 404 discloses a memory);
a controller to:
determine whether a data logging trigger is satisfied (Paragraph 151 discloses a trigger if the brake position or brake pressure measurement exceeds a certain threshold and the derivative of the brake position (the brake depression velocity) or the derivative of the brake pressure also exceeds a threshold); and
when the data logging trigger is satisfied, perform a dataset simplification algorithm on the set of data to save one or more points of the data in a simplified set of data composed of fewer points (Paragraph 151 discloses a trigger if the brake position or brake pressure measurement exceeds a certain threshold and the derivative of the brake position (the brake depression velocity) or the derivative of the brake pressure also exceeds a threshold); a derivative is a simplification of a more complex set of data); and
a communication interface to transmit the simplified set of data to a server so that the server can determine an estimated property, state, or operating condition of the vehicle associated with a fixed amount of extrapolation error (Paragraph1435 discloses a vehicle state estimator 15-700 determines a vehicle's kinematic state based on a number of sensors such as accelerometers, steering angle, vehicle velocity (wheel speed sensors, GPS, etc.) and Paragraph 1499 discloses this error map can be calibrated into an error correction map, whereby the error can be subtracted to get a more accurate reading, thereby filtering out these noise patterns),

wherein the controller determines that the data logging trigger is satisfied by determining that a recently obtained point of data is distant, along the data dimension, from a trend line extrapolated from two or more previously saved points that were saved in one or more previous simplified sets of data, in excess of a threshold amount, wherein the threshold amount is defined in the data dimension (Paragraph 1537 discloses two superimposed time traces of the sum of the consumed power for four active suspension actuators in a vehicle and Paragraph 1537 discloses The trend lines show that for a regenerative active suspension actuator, throttling by reducing gains can also reduce power consumption to the point where the longer term average is substantially zero and the plurality of actuators used for active suspension become energy neutral).  Anderson et al. does not disclose a data logging trigger
However, Bolton discloses determining whether a data logging trigger is satisfied (Paragraph 114 discloses data logging determination as parameters recorded as logged data, a preferred embodiment makes use of control algorithms in the server 150 to interpret and, more especially, anticipate client demands for related data).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Anderson et al. (an active suspension system) with Bolton (telematics).  See Bolton et al. Paragraph(s) 1-24.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: telematics.  The data simplification would have allowed for trend analysis and prevented outliers from impact on the data interpreted by the system.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 3, because claim 12 is substantially equivalent to claim 3.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 8, because claim 17 is substantially equivalent to claim 8.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 9, because claim 18 is substantially equivalent to claim 9.

Anderson et al. reference as modified by Bolton teaches all the limitations of claim 1.  With respect to claim 19, Anderson et al. teaches the method of claim 1, wherein the method further comprises collecting the data from a sensor (Paragraph 404 discloses a sensor).

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Pub. No. 20150224845) and Bolton (US Pub. No. 20130169644) in further view of Mathur et al. (US Pub. No. 20170364821).

The McDonald reference as modified by Bolton teaches all the limitations of claim 1.  With respect to claim 14, McDonald as modified by Bolton does not disclose a simplified curve.
However, Mathur et al. teaches the method of claim 1, wherein the data forms a curve defined in the time dimension and the data dimension, and the dataset simplification algorithm reduces the curve formed by the data into a simplified curve composed of fewer points and excludes points of the data from the simplified set of data that are within a second threshold distance, defined in the data dimension, from the simplified curve (“simplified curve,” See Paragraph 50).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify McDonald (monitoring systems) and Bolton (telematics) with Mathur et al. (telematics data).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: telemetry.  This would have facilitated machine learning by analyzing the data coming from a device sensors.  See Mathur et al. Paragraph(s) 3-5.  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Pub. No. 20150224845) and Bolton (US Pub. No. 20130169644) in further view of DU et al. (US Pub. No. 20170161965).

The Anderson et al. reference as modified by Bolton teaches all the limitations of claim 1.  With respect to claim 14, Anderson et al. as modified by Bolton does not disclose wherein the memory includes a raw data buffer in which the data is temporarily stored prior to dataset simplification.
However, DU et al. teaches the device of claim 10, wherein the memory includes a data buffer in which the data is temporarily stored prior to dataset simplification (See Paragraph 58 “raw data from the vehicle is collected and is saved in a circular buffer”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Anderson et al. (active suspension system) and Bolton (telematics) with DU et al. (vehicle health management system).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: telemetry. This would have facilitated calibration.  See DU et al. Paragraph(s) 1-6.  

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 6, 8-10, 12, 14-15, 17-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

In response to applicants’ comments,” Without conceding propriety of the rejection and in a genuine effort to advance prosecution of the instant application, Applicant has amended claims 1  and 10  indicate that the new reference has been added in a 103 rejection to address the new limitation,” transmitting the simplified set of data to a server so that the server can determine an estimated property, state, or operating condition of the vehicle associated with a fixed amount of extrapolation error .”  Examiner has added Anderson et al. to address the amendments to the claims.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20130013347 is directed to Vehicle Monitoring System:   [0278] An exemplary configuration file may be created or modified by an insurer or third party (e.g., in other versions, by the operating system at system installation) at any time, and contain commands that configure the system to establish monitoring (e.g., sample frequency, storage frequency, error tracking, etc.,) and/or communication (e.g., sequential protocol detection, network selection, connection conditions, network connection frequencies, file formats, signal monitoring, transfer protocols, etc.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examinershould be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154